McElroy, Sullivan, Miller
                                   Weber & Olmstead, LLP
                                           Attorneys at Law
MAILING ADDRESS                           1201 SPYGLASS DRIVE                            TELEPHONE
P.O.BOX 12127                                   SUITE 200                                (512)327-8111
AUSTIN, TX 78711                                                                         FAX
                                            AUSTIN, TX 78746
                                             WWW.MSMTX.COM                               (512)327-6566




                                             August 24, 2015
                                                                                 FILED

    VIA FEDERAL EXPRESS
   Cecile Foy Gsanger, Clerk                                                     AUG 2:5 30/5
   Court of Appeals
                                                                       CECILfc rur GSANGER, CLERK
   Thirteenth District of Texas                                        BY
   lOOE.Cano, 5th Floor
   Edinburg, Texas 78539

           RE:     No. 13-15-00151 -CV; Trial Court No. 6,112; JSC Nizhnedneprovsky Tube Rolling
                   Plant, et al v. United Resources

   Dear Ms. Gsanger:

           In reference to the above matter, I am hereby requesting a copy of the Clerk's Record filed
   March 17,2015. As instructed, enclosed is our firm check in the amount of $3.00 to cover the cost
   of obtaining on a CD. Please return in the enclosed Federal Express envelope.

           Thank you for your assistance regarding this matter.

                                                        Very truly yours



                                                        Michael E.


   MEM/sb
   Enclosures


   cc:     Pamela Stanton Baron




                                                                           RECEIVED
                                                                             AUG 2 5 2015
                                                                       13TH COURT OF APPEALS